                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

TERRY LEROY COLLINS,                        )
                                            )
             Plaintiff,                     )
                                            )
      v.                                    )      CASE NO. 2:18-CV-416-WKW
                                            )
JEFFERSON DUNN, ALABAMA                     )
PRISONER COMMISIONER, et al.,               )
                                            )
             Defendants.                    )

                                     ORDER

      On November 29, 2018, the Magistrate Judge filed a Recommendation to

which no timely objections have been filed. (Doc. # 18.) Upon an independent

review of the record and upon consideration of the Recommendation, it is

ORDERED as follows:

      1.     The Recommendation (Doc. # 18) is ADOPTED.

      2.     This case is DISMISSED without prejudice for Plaintiff’s failure to

comply with the orders of this court and prosecute this action.

      A separate final judgment will be entered.

      DONE this 9th day of January, 2019.

                                           /s/ W. Keith Watkins
                                 CHIEF UNITED STATES DISTRICT JUDGE
